Exhibit 4.12 Execution Copy PMA CAPITAL CORPORATION, as Issuer INDENTURE Dated as of June 21, 2007 WILMINGTON TRUST COMPANY, as Trustee FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURES DUE TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 Section 1.1. Definitions 1 ARTICLE II. DEBENTURES 7 Section 2.1. Authentication and Dating 7 Section 2.2. Form of Trustee’s Certificate of Authentication 8 Section 2.3. Form and Denomination of Debentures 8 Section 2.4. Execution of Debentures 8 Section 2.5. Exchange and Registration of Transfer of Debentures. 9 Section 2.6. Mutilated, Destroyed, Lost or Stolen Debentures 11 Section 2.7. Temporary Debentures 12 Section 2.8. Payment of Interest and Additional Interest 13 Section 2.9. Cancellation of Debentures Paid, etc 14 Section 2.10. Computation of Interest 14 Section 2.11. Extension of Interest Payment Period 16 Section 2.12. CUSIP Numbers 17 ARTICLE III. PARTICULAR COVENANTS OF THE COMPANY 18 Section 3.1. Payment of Principal, Premium and Interest; Agreed Treatment of the Debentures. 18 Section 3.2. Offices for Notices and Payments, etc 19 Section 3.3. Appointments to Fill Vacancies in Trustee’s Office 19 Section 3.4. Provision as to Paying Agent. 19 Section 3.5. Certificate to Trustee 20 Section 3.6. Additional Sums 20 Section 3.7. Compliance with Consolidation Provisions 21 Section 3.8. Limitation on Dividends 21 Section 3.9. Covenants as to the Trust 22 Section 3.10. Additional Junior Indebtedness 22 ARTICLE IV. SECURITYHOLDERS LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 22 Section 4.1. Securityholders Lists 22 Section 4.2. Preservation and Disclosure of Lists. 23 ARTICLE V. REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT 24 Section 5.1. Events of Default 24 Section 5.2. Payment of Debentures on Default; Suit Therefor 26 Section 5.3. Application of Moneys Collected by Trustee 27 i Section 5.4. Proceedings by Securityholders 28 Section 5.5. Proceedings by Trustee 28 Section 5.6. Remedies Cumulative and Continuing; Delay or Omission Not a Waiver 29 Section 5.7. Direction of Proceedings and Waiver of Defaults by Majority of Securityholders 29 Section 5.8. Notice of Defaults 30 Section 5.9. Undertaking to Pay Costs 30 ARTICLE VI. CONCERNING THE TRUSTEE 30 Section 6.1. Duties and Responsibilities of Trustee 30 Section 6.2. Reliance on Documents, Opinions, etc 31 Section 6.3. No Responsibility for Recitals, etc 32 Section 6.4. Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May Own Debentures 33 Section 6.5. Moneys to be Held in Trust 33 Section 6.6. Compensation and Expenses of Trustee 33 Section 6.7. Officers’ Certificate as Evidence 34 Section 6.8. Eligibility of Trustee 34 Section 6.9. Resignation or Removal of Trustee. 35 Section 6.10. Acceptance by Successor Trustee 36 Section 6.11. Succession by Merger, etc 37 Section 6.12. Authenticating Agents 37 ARTICLE VII. CONCERNING THE SECURITYHOLDERS 38 Section 7.1. Action by Securityholders 38 Section 7.2. Proof of Execution by Securityholders 39 Section 7.3. Who Are Deemed Absolute Owners 39 Section 7.4. Debentures Owned by Company Deemed Not Outstanding 39 Section 7.5. Revocation of Consents; Future Holders Bound 40 ARTICLE VIII. SECURITYHOLDERS MEETINGS 40 Section 8.1. Purposes of Meetings 40 Section 8.2. Call of Meetings by Trustee 40 Section 8.3. Call of Meetings by Company or Securityholders 41 Section 8.4. Qualifications for Voting 41 Section 8.5. Regulations 41 Section 8.6. Voting 41 Section 8.7. Quorum; Actions 42 ARTICLE IX. SUPPLEMENTAL INDENTURES 43 Section 9.1. Supplemental Indentures without Consent of Securityholders 43 Section 9.2. Supplemental Indentures with Consent of Securityholders 44 Section 9.3. Effect of Supplemental Indentures 45 Section 9.4. Notation on Debentures 45 ii Section 9.5. Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee 45 ARTICLE X. REDEMPTION OF SECURITIES 45 Section 10.1. Optional Redemption 45 Section 10.2. Special Event Redemption 46 Section 10.3. Notice of Redemption; Selection of Debentures 46 Section 10.4. Payment of Debentures Called for Redemption 47 ARTICLE XI. CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE 47 Section 11.1. Company May Consolidate, etc., on Certain Terms 47 Section 11.2. Successor Entity to be Substituted 47 Section 11.3. Opinion of Counsel to be Given to Trustee 48 ARTICLE XII. SATISFACTION AND DISCHARGE OF INDENTURE 48 Section 12.1. Discharge of Indenture. 48 Section 12.2. Deposited Moneys to be Held in Trust by Trustee 49 Section 12.3. Paying Agent to Repay Moneys Held 49 Section 12.4. Return of Unclaimed Moneys 49 ARTICLE XIII. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 49 Section 13.1. Indenture and Debentures Solely Corporate Obligations 49 ARTICLE XIV. MISCELLANEOUS PROVISIONS 50 Section 14.1. Successors 50 Section 14.2. Official Acts by Successor Entity 50 Section 14.3. Surrender of Company Powers 50 Section 14.4. Addresses for Notices, etc 50 Section 14.5. Governing Law 50 Section 14.6. Evidence of Compliance with Conditions Precedent 51 Section 14.7. Table of Contents, Headings, etc 51 Section 14.8. Execution in Counterparts 51 Section 14.9. Severability 51 Section 14.10. Assignment 51 Section 14.11. Acknowledgment of Rights 51 ARTICLE XV. SUBORDINATION OF DEBENTURES 52 Section 15.1. Agreement to Subordinate 52 Section 15.2. Default on Senior Indebtedness 52 Section 15.3. Liquidation, Dissolution, Bankruptcy 53 Section 15.4. Subrogation 54 Section 15.5. Trustee to Effectuate Subordination 55 Section 15.6. Notice by the Company 55 iii Section 15.7. Rights of the Trustee; Holders of Senior Indebtedness 55 Section 15.8. Subordination May Not Be Impaired 56 Exhibit AForm of Floating Rate Junior Subordinated Deferrable Interest Debenture iv THIS INDENTURE, dated as of June 21, 2007, between PMA Capital Corporation, a Pennsylvania corporation (the “Company”), and Wilmington Trust Company, a banking corporation organized under the laws of the State of Delaware, as debenture trustee (the “Trustee”). WITNESSETH: WHEREAS, for its lawful corporate purposes, the Company has duly authorized the issuance of its Floating Rate Junior Subordinated Deferrable Interest Debentures due 2037 (the “Debentures”) under this Indenture to provide, among other things, for the execution and authentication, delivery and administration thereof, and the Company has duly authorized the execution of this Indenture; and WHEREAS, all acts and things necessary to make this Indenture a valid agreement according to its terms, have been done and performed; NOW, THEREFORE, in consideration of the premises, and the purchase of the Debentures by the holders thereof, the Company covenants and agrees with the Trustee for the equal and proportionate benefit of the respective holders from time to time of the Debentures as follows: ARTICLE I. DEFINITIONS Section 1.1. Definitions.The terms defined in this Section1.1 (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section1.1.All accounting terms used herein and not expressly defined shall have the meanings assigned to such terms in accordance with generally accepted accounting principles and the term “generally accepted accounting principles” means such accounting principles as are generally accepted in the United States at the time of any computation.The words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Additional Interest” has the meaning set forth in Section 2.11. “Additional Junior Indebtedness” means, without duplication and other than the Debentures, (a) any indebtedness, liabilities or obligations of the Company, or any Subsidiary of the Company, under debt securities (or guarantees in respect of debt securities) initially issued on or after the date of this Indenture to any trust, or a trustee of a trust, partnership or other entity that is, directly or indirectly, a finance subsidiary (as such term is defined in Rule 3a-5 under the Investment Company Act of 1940) or other financing vehicle of the Company or any Subsidiary of the Company in connection with the issuance by that entity of preferred securities, (b) other securities that are issued either junior and subordinate to or on a pari passu basis with the Debentures or (c)any guarantees of the Company in respect of the equity or other securities of any entity referred to in clause (a). “Additional Sums” has the meaning set forth in Section3.6. 1 “Affiliate” has the same meaning as given to that term in Rule405 under the Securities Act or any successor rule thereunder. “Authenticating Agent” means any agent or agents of the Trustee which at the time shall be appointed and acting pursuant to Section6.12. “Bankruptcy Law” means Title11, U.S. Code, or any similar federal or state law for the relief of debtors. “Board of Directors” means the board of directors or the executive committee or any other duly authorized designated officers of the Company. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification and delivered to the Trustee. “Business Day” means any day other than a Saturday, Sunday or any other day on which banking institutions in New York City or Wilmington, Delaware are permitted or required by any applicable law to close. “Capital Securities” means undivided beneficial interests in the assets of the Trust which rank pari passu with Common Securities issued by the Trust; provided, however, that upon the occurrence and during the continuation of an Event of Default (as defined in the Declaration), the rights of holders of such Common Securities to payment in respect of distributions and payments upon liquidation, redemption and otherwise are subordinated to the rights of holders of such Capital Securities. “Capital Securities Guarantee” means the guarantee agreement that the Company enters into with Wilmington Trust Company, as guarantee trustee, or other Persons that operates directly or indirectly for the benefit of holders of Capital Securities of the Trust. “Capital Stock” means any and all shares, interests, rights to purchase, warrants, options, participations or interests in (however designated) equity of such Person, including without limitation any common stock, preferred stock and Trust Preferred Securities. “Certificate” means a certificate signed by any one of the principal executive officer, the principal financial officer or the principal accounting officer of the
